DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 1-3, 5-8, 10-13, 15-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 5, 10, and 15 are objected to because of the following informalities:  Claim 5 depends on cancelled claim 4; claim 10 depends on cancelled 9; claim 15 depends on cancelled 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (U.S. Patent Application Number: 2018/0227851) in view of Deng et al. (U.S. Patent Application Number: 2015/0098384) in view of Jen et al. (U.S. Patent Application Number: 2010/0278037).
Consider claim 1; Kubota discloses a communication method, comprising:
receiving, by a first access network device [e.g. current serving gNB (par. 92, lines 1-3)], a first message (e.g. uplink data) from a terminal in a radio resource control (RRC) inactive state (par. 90), wherein the first message requests performance of at least one of a radio access network-based notification area update (RNAU) or resumption of an RRC connection (par. 90, lines 5-7), and wherein the first access network device is a current serving access network device (par. 92, lines 1-3); and
sending, by the first access network device [e.g. current serving gNB (par. 92, lines 1-3)], a first request message to a second access network device [e.g. anchor gNB (par. 92, lines 1-3)], wherein the first request message comprises a cell radio network temporary identifier (C-RNTI) (par. 90, lines 5-10), wherein the second access network device is an access network device that retains a context of the terminal (par. 92, lines 1-3), and wherein a control plane link of the terminal exists between the second access network device (e.g. anchor gNB) and a core network (par. 98, lines 5-11); and 
receiving, by the first access network device (e.g. serving base station), from the second access network device (e.g. anchor base station), a feedback message associated with the first request message (par. 108, lines 7-11), wherein the feedback message indicates to not transfer the context [e.g. based on the data or network (par. 95, lines 1-10)], and wherein in the case that the context is not transferred [when this is not the case, this limitation is invalid], the C-RNTI is used for at least one of security verification in a next RRC connection resume process (par. 90, lines 5-10) or a next RNAU process of the terminal at the second access network device (par. 92, lines 1-3; par. 108, lines 7-13).

In an analogous art Deng discloses that it is well known in the field of art that the C-RNTI is allocated by the first access network device for the terminal (par. 21, lines 1-7).
It is an object of Kubota’s invention to provide a method of optimizing data to and/or from a user equipment. It is an object of Deng’s invention to provide a method of wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kubota by including a C-RNTI allocated by the serving base station, as taught by Deng, for the purpose of efficiently providing services in a telecommunication network.
Kubota and Deng disclose the claimed invention except: wherein, during the next RRC connection resume process or the next RNAU process, a C-RNTI reported by the terminal is compared with the C-RNTI at the second access network device to determine whether the security verification succeeds. [This is a nonfunctional limitation because this step is performed by the second access network device not the first access network device, and this claim is a claim directed to the first access network device. See MPEP § 2111.04 and 2111.05.]
In an analogous art Jen discloses wherein, during the next RRC connection resume process or the next RNAU process (par. 73, lines 1-10), a C-RNTI reported by the terminal is compared with the C-RNTI at the second access network device [a comparison occurs (par. 73, lines 15-18)] to determine whether the security verification succeeds (par. 73, lines 1-28). [This is a nonfunctional limitation because this step is performed by the second access network device not the first access network device, and this claim is a claim directed to the first access network device. See MPEP § 2111.04 and 2111.05.]
It is an object of Kubota’s invention to provide a method of optimizing data to and/or from a user equipment. It is an object of Deng’s invention to provide a method of wireless communication. It is 
Consider claim 2, as applied in claim 1; Kubota discloses the first request message (e.g. uplink data) further comprises a physical cell identifier (par. 90, lines 5-10).
Consider claim 3, as applied in claim 1; Kubota discloses the first request message (e.g. uplink data) is a retrieve user equipment (UE) context request (par. 90, lines 5-10), wherein the retrieve UE context request comprises first indication information (par. 90, lines 5-10), and wherein the first indication information indicates that the terminal requests the RNAU or requests resumption of the RRC connection (par. 90, lines 5-10).
Consider claim 5, as applied in claim 4; Kubota discloses the feedback message is a retrieve user equipment (UE) context failure message [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 6; Kubota discloses a communication method, comprising: 
receiving, by a second access network device [e.g. anchor gNB (par. 92, lines 1-3)], a first request message from a first access network device [e.g. current serving gNB (par. 92, lines 1-3)], wherein the first request message comprises a cell radio network temporary identifier (C-RNTI) (par. 90, lines 5-10), wherein the second access network device is an access network device that retains a context of the terminal (par. 92, lines 1-3), and wherein a control plane link of the terminal exists between the second access network device (e.g. anchor gNB) and a core network (par. 98, lines 5-11) ), and wherein the first access network device is a current serving access network device (par. 92, lines 1-3);

sending, by the second access network device (e.g. anchor base station), to the first access network device (e.g. serving base station), a feedback message associated with the first request message (par. 108, lines 7-11), wherein the feedback message indicating not to transfer the context [e.g. based on the data or network (par. 95, lines 1-10)], wherein in the case that the context is not transferred [when this is not the case, this limitation is invalid], the stored C-RNTI (par. 90, lines 5-10; par. 92, lines 1-3) is for use by the second access network device for at least one of security verification in a next radio resource control (RRC) connection resume process or a next radio access network-based notification area update (RNAU) process of the terminal (par. 108, lines 7-13).
Kubota discloses the claimed invention except: the C-RNTI is allocated by the first access network device for the terminal.
In an analogous art Deng discloses that it is well known in the field of art that the C-RNTI is allocated by the first access network device for the terminal (par. 21, lines 1-7).
It is an object of Kubota’s invention to provide a method of optimizing data to and/or from a user equipment. It is an object of Deng’s invention to provide a method of wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kubota by including a C-RNTI allocated by the serving base station, as taught by Deng, for the purpose of efficiently providing services in a telecommunication network.
Kubota and Deng disclose the claimed invention except: wherein, during the next RRC connection resume process or the next RNAU process, a C-RNTI reported by the terminal is compared with the C-RNTI at the second access network device to determine whether the security verification succeeds.

It is an object of Kubota’s invention to provide a method of optimizing data to and/or from a user equipment. It is an object of Deng’s invention to provide a method of wireless communication. It is an object of Jen’s invention to provide a method used in a wireless communication system and related communication device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubota and Deng, by including a C-RNTI comparison, as taught by Jen, for the purpose of effectively managing communication in a data communication system.
Consider claim 7, as applied in claim 6; Kubota discloses the first request message (e.g. uplink data) further comprises a physical cell identifier (par. 90, lines 5-10).
Consider claim 8, as applied in claim 6; Kubota discloses the first request message (e.g. uplink data) is a retrieve user equipment (UE) context request (par. 90, lines 5-10), wherein the retrieve UE context request comprises first indication information (par. 90, lines 5-10), and wherein the first indication information indicates that the terminal requests the RNAU or requests resumption of the RRC connection (par. 90, lines 5-10).
Consider claim 10, as applied in claim 9; Kubota discloses the feedback message is a retrieve user equipment (UE) context failure message [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 11; Kubota discloses a communications system, comprising: 
a first access network device [e.g. current serving gNB (par. 92, lines 1-3)]; and 
a second access network device [e.g. anchor gNB (par. 92, lines 1-3)]; 

wherein the second access network device is configured to receive the first request message from the first access network device (par. 92, lines 1-3), wherein the second access network device is further configured store the C-RNTI (par. 90, lines 5-10; par. 92, lines 1-3), wherein the first access network device (e.g. serving base station) is further HW 85869670US11Page 4 of 11configured to receive the a feedback message associated with the first request message from the second access network device (e.g. anchor base station) (par. 108, lines 7-11), and wherein the feedback message indicates to not transfer the context [e.g. based on the data or network (par. 95, lines 1-10)], and wherein in the case that the context is not transferred [when this is not the case, this limitation is invalid] the C-RNTI (par. 90, lines 5-10; par. 92, lines 1-3) is used by the second access network device for security verification in a next RRC connection resume process or a next RNAU process of the terminal (par. 108, lines 7-13).
Kubota discloses the claimed invention except: the C-RNTI is allocated by the first access network device for the terminal.
In an analogous art Deng discloses that it is well known in the field of art that the C-RNTI is allocated by the first access network device for the terminal (par. 21, lines 1-7).

Kubota and Deng disclose the claimed invention except: wherein, during the next RRC connection resume process or the next RNAU process, a C-RNTI reported by the terminal is compared with the C-RNTI at the second access network device to determine whether the security verification succeeds.
In an analogous art Jen discloses wherein, during the next RRC connection resume process or the next RNAU process (par. 73, lines 1-10), a C-RNTI reported by the terminal is compared with the C-RNTI at the second access network device [a comparison occurs (par. 73, lines 15-18)] to determine whether the security verification succeeds (par. 73, lines 1-28). 
It is an object of Kubota’s invention to provide a method of optimizing data to and/or from a user equipment. It is an object of Deng’s invention to provide a method of wireless communication. It is an object of Jen’s invention to provide a method used in a wireless communication system and related communication device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubota and Deng, by including a C-RNTI comparison, as taught by Jen, for the purpose of effectively managing communication in a data communication system.
Consider claim 12, as applied in claim 11; Kubota discloses the first request message (e.g. uplink data) further comprises a physical cell identifier (par. 90, lines 5-10).
claim 13, as applied in claim 11; Kubota discloses the first request message (e.g. uplink data) is a retrieve user equipment (UE) context request (par. 90, lines 5-10), wherein the retrieve UE context request comprises first indication information (par. 90, lines 5-10), and wherein the first indication information indicates that the terminal requests the RNAU or requests resumption of the RRC connection (par. 90, lines 5-10).
Consider claim 15, as applied in claim 14; Kubota discloses the feedback message is a retrieve user equipment (UE) context failure message [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 16, as applied in claim 1; Kubota discloses the first request message is associated with a security verification parameter (par. 90, lines 5-11; par. 92), and wherein the security verification parameter includes the C-RNTI (par. 90, lines 5-11).
Consider claim 17, as applied in claim 1; Kubota discloses the first request message requests performance of the RNAU (par. 96; par. 117, lines 13-21) and indicates that an anchor access network device is changed on a network side (par. 118).
Consider claim 18, as applied in claim 6; Kubota discloses the first request message is associated with a security verification parameter (par. 90, lines 5-11; par. 92), and wherein the security verification parameter includes the C-RNTI (par. 90, lines 5-11).
Consider claim 19, as applied in claim 6; Kubota discloses the first request message requests performance of the RNAU (par. 96; par. 117, lines 13-21) and indicates that an anchor access network device is changed on a network side (par. 118).
Consider claim 20, as applied in claim 11; Kubota discloses the first request message is associated with a security verification parameter (par. 90, lines 5-11; par. 92), and wherein the security verification parameter includes the C-RNTI (par. 90, lines 5-11); and wherein the first request message 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/JOEL AJAYI/
             Primary Examiner, Art Unit 2646